EVANS, Circuit Judge,
concurring.
I agree with Judge Wood that Janet De-Paoli’s claim fails because she is not a “qualified individual with a disability.” But I also think her claim fails because her condition— “chronic tendinitis and tenosynovitis of the flexor tendons of the right hand, especially middle finger”—does not make her “disabled” under the Act.
Ms. DePaoli, no doubt, has a “physical impairment.” If the ADA defined a person with a “disability” simply as someone with a “physical or mental impairment” she would qualify for coverage. But to be considered “disabled,” the Act requires more: one must be a person with “a physical or mental impairment which substantially limits one or more of such person’s major life activities.” Ms. DePaoli, who now works as a sales associate at a furniture store, cannot, in my opinion, satisfy the second half of the disability definition.